Exhibit 10.1

 

EIGHTH AMENDMENT AND AGREEMENT RELATED TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS EIGHTH AMENDMENT AND AGREEMENT RELATED TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT (this “Amendment”), dated as of September 29, 2009 and
effective as of the date on which all of the conditions set forth in Section 6
have been satisfied or waived by the Administrative Agent (the “Amendment
Effective Date”), which amends that certain Second Amended and Restated Credit
Agreement dated as of March 30, 2006, as amended by the First Amendment to
Second Amended and Restated Credit Agreement dated as of May 2, 2006, the Second
Amendment to Second Amended and Restated Credit Agreement dated as of
October 25, 2006, the Third Amendment to Second Amended and Restated Credit
Agreement dated as of November 29, 2006, the Fourth Amendment to Second Amended
and Restated Credit Agreement dated as of March 1, 2007, the Fifth Amendment to
Second Amended and Restated Credit Agreement dated as of May 7, 2007, the Sixth
Amendment to Second Amended and Restated Credit Agreement dated as of May 9,
2008, and the Seventh Amendment to Second Amended and Restated Credit Agreement
dated as of June 18, 2009, by and among VENOCO, INC., a Delaware corporation
(the “Company”), the Guarantors, each of the Lenders party thereto, BANK OF
MONTREAL, a Canadian chartered bank acting through certain of its U.S. branches
or agencies, as Administrative Agent (in such capacity, the “Administrative
Agent”), CREDIT SUISSE, CAYMAN ISLANDS BRANCH, and LEHMAN COMMERCIAL PAPER INC.,
as Co-Syndication Agents and FORTIS CAPITAL CORP., as Documentation Agent (as in
effect immediately prior to the Amendment Effective Date, the “Credit
Agreement”), is by and among the Company, the Guarantors, each of the Lenders
party hereto and the Administrative Agent.

 

WHEREAS, the Company has requested that the Credit Agreement be amended to
permit the Company to refinance its Senior Notes with the proceeds of an
issuance of senior unsecured notes (the “New Senior Notes”) on the terms and
conditions set forth in this Amendment; and

 

WHEREAS, the Required Lenders have agreed to such amendments and the agreement
set forth in Section 2 below, subject to the terms and conditions set forth in
this Amendment.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

 

Section 1.               Defined Terms; Interpretation.

 

(a)           Capitalized terms used but not otherwise defined herein shall have
the meanings assigned such terms in the Credit Agreement.

 


(B)           THE RULES OF INTERPRETATION SET FORTH IN SECTION 1.2 OF THE CREDIT
AGREEMENT ARE INCORPORATED IN THIS AMENDMENT AS IF SET FORTH HEREIN.

 

--------------------------------------------------------------------------------


 

Section 2.               Agreement.  The Required Lenders acknowledge that under
the terms of Article XI of the Senior Notes Indenture, the Senior Notes
Indenture will be discharged and will cease to be of further effect as to the
Senior Notes.  For the avoidance of doubt, the Required Lenders agree that for
all purposes of Sections 8.12, 8.13, 8.14 and 8.15 of the Credit Agreement, the
Indebtedness evidenced by the Senior Notes (including all principal, interest,
premium and any other amounts paid pursuant to the Satisfaction and Discharge)
will cease to exist upon consummation of the Satisfaction and Discharge and
written confirmation to the Company from the trustee under the Senior Notes
Indenture to the effect that the Satisfaction and Discharge has been validly
completed.

 

Section 3.               Amendments.  The Credit Agreement is hereby amended as
follows:

 


(A)           THE FOLLOWING NEW DEFINITIONS ARE HEREBY INSERTED INTO SECTION 1.1
OF THE CREDIT AGREEMENT IN THE APPROPRIATE ALPHABETICAL ORDER:


 

“Eighth Amendment” means that certain Eighth Amendment to Second Amended and
Restated Credit Agreement dated as of September 29, 2009 by and among the
Company, the Guarantors, each of the Lenders party thereto, the Administrative
Agent and other parties.

 

“New Senior Notes” means the senior unsecured notes of the Company, with respect
to which (a) the aggregate principal amount does not exceed $200,000,000,
(b) the terms do not provide for any scheduled repayment, mandatory redemption
or sinking fund obligation prior to November 7, 2014, (c) no Subsidiary is an
obligor thereon that is not a Loan Party, (d) no Default would result from the
incurrence of such Indebtedness after giving effect to the incurrence of such
Indebtedness, and (e) the covenants, events of default, subsidiary guarantees
and other terms (other than interest rate and redemption premiums), taken as a
whole, are not more restrictive of the Loan Parties than those in the Loan
Documents nor more onerous than those imposed by the Senior Notes Indenture.

 

“New Senior Notes Debt Documents” means, collectively, the New Senior Notes
Indenture, the New Senior Notes, and the New Senior Notes Subsidiary Guarantees.

 

“New Senior Notes Indenture” means that certain indenture governing the terms of
the New Senior Notes, to be executed by the Company, the guarantors party
thereto, if any, and the indenture trustee named therein.

 

“New Senior Notes Subsidiary Guarantees” mean, collectively, the guarantees by
certain Subsidiaries of the New Senior Notes.

 

“Satisfaction and Discharge” has the meaning given such term in Section 5(b) of
the Eighth Amendment.

 


(B)           THE FOLLOWING EXISTING DEFINITIONS SET FORTH IN SECTION 1.1 OF THE
CREDIT AGREEMENT ARE HEREBY AMENDED AND RESTATED IN THEIR ENTIRETY TO READ AS
FOLLOWS:

 

2

--------------------------------------------------------------------------------


 

“Second Lien Debt Documents” means each of the Second Lien Loan Documents, the
Senior Notes Debt Documents, and the New Senior Notes Debt Documents.

 

“Second Lien Debt Instruments” means each of the Second Lien Term Loan
Agreement, the Senior Notes Indenture, and the New Senior Notes Indenture.

 


(C)         SECTION 8.5(F) OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND
RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(f)          Indebtedness represented by (1) the Senior Notes and the Senior
Notes Indenture in an aggregate principal amount not to exceed $150,000,000;
provided that the Company shall have consummated the Satisfaction and Discharge
and (2) the New Senior Notes and the New Senior Notes Indenture in an aggregate
principal amount not to exceed $200,000,000.”

 


(D)           SECTION 8.9 IS HEREBY AMENDED BY AMENDING AND RESTATING SUB-CLAUSE
(Z) THEREOF TO READ IN ITS ENTIRETY AS FOLLOWS:


 

“(z) make optional prepayments, redemptions, purchases or other defeasances in
respect of any Second Lien Debt Instrument using the Net Cash Proceeds of an
“Equity Offering” (as defined in the Senior Notes Indenture or the New Senior
Notes Indenture, as applicable) or the issuance of debt securities or
instruments or the incurrence of loans; provided, further, however, that (A) no
Default has occurred and is continuing, (B) no such Restricted Payment shall
cause a Default, and (C) at the time any such Restricted Payment is made by the
Company, and giving pro forma effect to such payment, the ratio of the Effective
Amount to the Borrowing Base does not exceed .75 to 1.00.”

 


(E)           SECTION 8.19 IS AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS
FOLLOWS:


 


“8.19       SENIOR NOTES.        THE COMPANY AND EACH GUARANTOR SHALL NOT, AND
SHALL NOT PERMIT ANY OF ITS RESPECTIVE SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY:


 


(A)           EXCEPT AS CONTEMPLATED BY THE DEFEASANCE AND REDEMPTION, AMEND OR
MODIFY ANY OF THE TERMS OR PROVISIONS OF THE SENIOR NOTES INDENTURE OR THE
SENIOR NOTES, OR AFTER EXECUTION THEREOF, THE NEW SENIOR NOTES INDENTURE OR,
AFTER ISSUANCE THEREOF, THE NEW SENIOR NOTES, IF SUCH AMENDMENT OR MODIFICATION
WOULD HAVE THE EFFECT OF (I) ACCELERATING THE MATURITY DATE OF THE PRINCIPAL
AMOUNT THEREOF, OR ANY SCHEDULED INTEREST PAYMENT THEREON; (II) INCREASING THE
PRINCIPAL AMOUNT THEREOF OR INTEREST RATE THEREON; (III) CAUSING, OR PURPORTING
TO CAUSE, THE LIENS SECURING THE OBLIGATIONS TO CEASE TO BE “PERMITTED LIENS”
(AS DEFINED IN THE SENIOR NOTES INDENTURE OR THE NEW SENIOR NOTES INDENTURE, AS
APPLICABLE); OR (IV) REQUIRING THE COMPANY TO GRANT ANY LIEN FOR THE BENEFIT OF
THE HOLDERS THEREOF, EXCEPT TO THE EXTENT DESCRIBED IN SECTION 3.5 OF THE SENIOR
NOTES INDENTURE OR ANY COMPARABLE “EQUAL AND RATABLE” CLAUSE IN THE NEW SENIOR
NOTES INDENTURE (IT BEING UNDERSTOOD IN ALL EVENTS THAT NO LIEN WHICH WOULD
CAUSE THE COMPANY TO BE REQUIRED TO GRANT ANY SUCH LIEN MAY BE GRANTED IF
PROHIBITED BY ANY TERM OF THIS AGREEMENT);

 

3

--------------------------------------------------------------------------------


 


(B)           AMEND OR MODIFY ANY OTHER TERM OR PROVISION OF THE SENIOR NOTES
INDENTURE, THE SENIOR NOTES, OR AFTER EXECUTION THEREOF, THE NEW SENIOR NOTES
INDENTURE, OR AFTER ISSUANCE THEREOF, THE NEW SENIOR NOTES, IF SUCH AMENDMENT OR
MODIFICATION WOULD BE MATERIALLY ADVERSE TO THE LENDERS; OR


 


(C)           PREPAY, REDEEM, PURCHASE OR DEFEASE ANY (I) SENIOR NOTES, EXCEPT
WITH PROCEEDS OF (X) AN “EQUITY OFFERING” (AS DEFINED IN THE SENIOR NOTES
INDENTURE) OR (Y) THE ISSUANCE OF THE NEW SENIOR NOTES, DEBT SECURITIES OR
INSTRUMENTS OR THE INCURRENCE OF LOANS AND SUBJECT TO COMPLIANCE WITH
SECTION 8.9 OR (II) NEW SENIOR NOTES, EXCEPT WITH PROCEEDS OF AN “EQUITY
OFFERING” (AS DEFINED IN THE NEW SENIOR NOTES INDENTURE AND SUBJECT TO
COMPLIANCE WITH SECTION 8.9).”


 

Section 4.               The Issuance.

 


(A)           THE COMPANY MAY, AT ITS OPTION, CONSUMMATE THE OFFERING AND
ISSUANCE OF THE NEW SENIOR NOTES (THE “ISSUANCE”).


 


(B)           IMMEDIATELY UPON THE CONSUMMATION OF THE ISSUANCE, THE COMPANY
SHALL (I) DELIVER TO THE TRUSTEE UNDER THE SENIOR NOTES INDENTURE AN
UNCONDITIONAL NOTICE OF REDEMPTION IN ACCORDANCE WITH SECTIONS 5.3 AND 5.5 OF
THE SENIOR NOTES INDENTURE TO REDEEM ALL OUTSTANDING SENIOR NOTES IN FULL ON
DECEMBER 15, 2009 AND (II) IRREVOCABLY DEPOSIT WITH THE TRUSTEE UNDER THE SENIOR
NOTES INDENTURE, IN ACCORDANCE WITH THE SATISFACTION AND DISCHARGE PROVISIONS OF
ARTICLE XI OF THE SENIOR NOTES INDENTURE, SUCH PORTION OF THE NET CASH PROCEEDS
OF THE ISSUANCE AS WILL BE SUFFICIENT TO PAY THE AGGREGATE REDEMPTION PRICE
(INCLUDING ACCRUED AND UNPAID INTEREST) FOR ALL SENIOR NOTES ON DECEMBER 15,
2009 (THE “SATISFACTION AND DISCHARGE”).  DEFAULT BY THE COMPANY IN THE
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS SECTION 4(B) SHALL CONSTITUTE AN EVENT
OF DEFAULT UNDER THE CREDIT AGREEMENT.


 

Section 5.               Amendment and Ratification.  Upon the effectiveness
hereof as provided in Section 6 of this Amendment, this Amendment shall be
deemed to be an amendment to the Credit Agreement, and the Credit Agreement, as
modified hereby, is hereby ratified, approved and confirmed to be in full force
and effect in each and every respect.  The execution, delivery and effectiveness
of this Amendment shall neither operate as a waiver of any right, power or
remedy of any Lender or any Agent, nor constitute a waiver of any provision of
any of the Loan Documents.  All references to the Credit Agreement in any other
document, instrument, agreement or writing shall hereafter be deemed to refer to
the Credit Agreement as amended hereby and as may be further amended, amended
and restated, supplemented or otherwise modified from time to time pursuant to
the terms thereof and the Intercreditor Agreement.

 

Section 6.               Conditions to Effectiveness.  The effectiveness of this
Amendment is subject to the condition that the Administrative Agent shall have
received all of the following, in form and substance satisfactory to the
Administrative Agent and each Lender, and in sufficient copies for each Lender:

 


(A)           AMENDMENT.  THIS AMENDMENT, DULY EXECUTED AND DELIVERED BY EACH OF
THE COMPANY, THE GUARANTORS AND EACH SUPERMAJORITY LENDER.


 


(B)           PAYMENT OF FEES.  EVIDENCE OF PAYMENT BY THE COMPANY OF ALL
ACCRUED

 

4

--------------------------------------------------------------------------------


 


AND UNPAID FEES, COSTS AND EXPENSES OWED PURSUANT TO THE CREDIT AGREEMENT OR
THIS AMENDMENT, IN EACH CASE TO THE EXTENT THEN DUE AND PAYABLE AT THE AMENDMENT
EFFECTIVE DATE AND INVOICED PRIOR TO THE AMENDMENT EFFECTIVE DATE, INCLUDING ANY
SUCH COSTS, FEES AND EXPENSES ARISING UNDER OR REFERENCED IN SECTIONS 2.8 AND
11.4 OF THE CREDIT AGREEMENT.


 


(C)           NEW SENIOR NOTES PURCHASE AGREEMENT.  THE PURCHASE AGREEMENT AMONG
THE COMPANY AND THE INITIAL PURCHASERS OF THE NEW SENIOR NOTES SHALL HAVE BEEN
EXECUTED AND DELIVERED BY SUCH PERSONS, OR SHALL BE EXECUTED AND DELIVERED
CONTEMPORANEOUSLY WITH THE EXECUTION AND DELIVERY OF THIS AMENDMENT BY THE
COMPANY, THE GUARANTORS, THE SUPERMAJORITY LENDERS AND THE ADMINISTRATIVE AGENT,
AND THE COMPANY SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT A CERTIFICATE
OF THE CHIEF FINANCIAL OFFICER OF THE COMPANY TO SUCH EFFECT.


 


(D)           OPINION OF COUNSEL.  AN OPINION OF BRACEWELL & GIULIANI LLP
COVERING SUCH MATTERS AS THE ADMINISTRATIVE AGENT MAY REQUIRE AND IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT DATED AS OF THE AMENDMENT
EFFECTIVE DATE.


 


(E)           RELIANCE LETTER.  A LETTER FROM BRACEWELL & GIULIANI LLP TO THE
ADMINISTRATIVE AGENT PERMITTING THE ADMINISTRATIVE AGENT AND THE LENDERS TO RELY
ON SUCH FIRM’S OPINIONS TO THE INITIAL PURCHASERS OF THE NEW SENIOR NOTES, THE
UNDERWRITER FOR THE DEFEASANCE AND REDEMPTION, THE INDENTURE TRUSTEE UNDER THE
SENIOR NOTES INDENTURE AND THE INDENTURE TRUSTEE UNDER THE NEW SENIOR NOTES
INDENTURE IN EACH CASE AS IF THE ADMINISTRATIVE AGENT AND THE LENDERS WERE
ORIGINAL ADDRESSEES THEREOF.


 


(F)            OTHER DOCUMENTS.  SUCH OTHER APPROVALS, OPINIONS, DOCUMENTS OR
MATERIALS AS THE ADMINISTRATIVE AGENT OR ANY LENDER MAY REASONABLY REQUEST.


 

Section 7.               Representations and Warranties.  The Company and each
Guarantor each hereby represent and warrant that, as of the date hereof and the
Amendment Effective Date, after giving effect to this Amendment:

 


(A)           BRING-DOWN OF REPRESENTATIONS AND WARRANTIES.  THE REPRESENTATIONS
AND WARRANTIES OF THE COMPANY AND EACH GUARANTOR CONTAINED IN ARTICLE VI AND
SECTION 4.5(B) OF THE CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF THE AMENDMENT EFFECTIVE DATE, AS THOUGH MADE ON AND AS OF
SUCH DATE (EXCEPT TO THE EXTENT SUCH REPS AND WARRANTIES EXPRESSLY REFER TO AN
EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND CORRECT AS OF SUCH EARLIER
DATE);


 

(b)           No Litigation.  No litigation is pending or threatened against the
Company or any Subsidiary in which there is a reasonable probability of an
adverse decision which would result in a Material Adverse Effect.

 

(c)           No Material Adverse Effect.  There has occurred no event or
circumstance that has resulted or would reasonably be expected to result in a
Material Adverse Effect since December 31, 2008.

 

(d)           No Default or Event of Default.  No event has occurred and is
continuing which constitutes a Default, an Event of Default or both.

 

5

--------------------------------------------------------------------------------


 

Section 8.               Governing Law.  THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 9.               Costs and Expenses.  The Company shall pay all
reasonable costs and expenses incurred by the Administrative Agent or any other
Agent, the Lenders or any of their Affiliates in connection with the
development, preparation, administration and execution of this Amendment,
including Attorney Costs incurred by any such Person with respect thereto.

 

Section 10.             Counterparts.  This Amendment may be executed in any
number of separate counterparts, no one of which need be signed by all parties;
each of which, when so executed, shall be deemed an original, and all of such
counterparts taken together shall be deemed to constitute but one and the same
instrument.  A fully executed counterpart of this Amendment by facsimile
signatures or delivered in portable document format (.pdf) shall be binding upon
the parties hereto.

 

[Signature Pages Follow]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment and
Agreement Related to Second Amended and Restated Credit Agreement be duly
executed and delivered by their respective duly authorized officers as of the
date first set forth above, to be effective as of the Amendment Effective Date.

 

 

 

COMPANY:

 

 

 

 

VENOCO, INC.

 

 

 

 

By:  

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

WHITTIER PIPELINE CORPORATION

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

President

 

 

 

 

 

 

 

TEXCAL ENERGY (LP) LLC

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

 

 

 

TEXCAL ENERGY (GP) LLC

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

Venoco Eighth Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

 

TEXCAL ENERGY SOUTH TEXAS L.P.

 

 

 

 

By:  

TEXCAL ENERGY (GP) LLC,
as general partner

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

CATCO ENERGY LLC

 

 

 

 

By:

VENOCO, INC., its Manager

 

 

 

 

By:

/s/ Timothy M. Marquez

 

 

Timothy M. Marquez

 

 

Chief Executive Officer

 

 

 

 

Address for Notice to the Company and the Guarantors:
Principal Place of Business and Chief Executive Office:

 

 

 

370 17th Street, Suite 2950
Denver, Colorado 80202-1370
Attention: Chief Financial Officer
Facsimile No.: (303) 626-8315

 

Venoco Eighth Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

 

 

 

 

BANK OF MONTREAL, acting through its U.S. branches and agencies, including its
Chicago, Illinois branch, as Administrative Agent and as a Lender

 

 

 

 

By:  

/s/ James V. Ducote

 

 

James V. Ducote

 

 

Managing Director

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

BMO CAPITAL MARKETS FINANCING, INC.

 

 

 

 

By:

/s/ James V. Ducote

 

 

James V. Ducote

 

 

Director

 

 

 

 

CO-SYNDICATION AGENT AND A LENDER:

 

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

 

By:

/s/ Nupur Kumar

 

 

Name:

Nupur Kumar

 

 

Title:

Vice President

 

 

 

 

By:

/s/ Kevin Buddhdew

 

 

Name:

Kevin Buddhdew

 

 

Title:

Associate

 

 

 

 

Venoco Eighth Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

CO-SYNDICATION AGENT AND A LENDER:

 

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

 

By:  

 

 

 

Name:

 

 

Title:

 

 

 

 

DOCUMENTATION AGENT AND A LENDER:

 

 

 

 

FORTIS CAPITAL CORP.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

A LENDER:

 

 

 

 

ALLIED IRISH BANKS p.l.c.

 

 

 

 

By:

/s/ Robert F. Moyle

 

 

Name:

Robert F. Moyle

 

 

Title:

Senior Vice President

 

 

 

 

By:

/s/ James Giordano

 

 

Name:

James Giordano

 

 

Title:

Assistant Vice President

 

 

 

 

A LENDER:

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Cameron D. Jones

 

 

Name:

Cameron D. Jones

 

 

Title:

Banking Officer

 

 

 

 

A LENDER:

 

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

By:

/s/ Keith Buchanan

 

 

Name:

Keith Buchanan

 

 

Title:

Managing Director

 

Venoco Eighth Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

 

UNION BANK, N.A.

 

(Formerly known as Union Bank of California, N.A.)

 

 

 

 

By:  

/s/ Brian Caddell

 

 

Name:

Brian Caddell

 

 

Title:

Officer

 

 

 

 

A LENDER:

 

 

 

 

BANK OF OKLAHOMA, NATIONAL ASSOCIATION

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

A LENDER:

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

By:

/s/ Todd Coker

 

 

Name:

Todd Coker

 

 

Title:

AVP

 

 

 

 

A LENDER:

 

 

 

 

RZB FINANCE LLC

 

 

 

 

By:

/s/ Shirley Ritch

 

 

Name:

Shirley Ritch

 

 

Title:

Vice President

 

 

 

 

By:

/s/ Astrid Nocbaner

 

 

Name:

Astrid Nocbaner

 

 

Title:

Group Vice President

 

Venoco Eighth Amendment Signature Page

 

--------------------------------------------------------------------------------


 

 

A LENDER:

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

By:

/s/ P.R. Ballad

 

 

Name:

P.R. Ballad

 

 

Title:

Managing Director

 

--------------------------------------------------------------------------------